—Proceeding pursuant to CPLR article 78 to review two determinations of the respondent New York City Taxi and Limousine Commission, dated October 1, 1999, and November 18, 1999, respectively, which, after hearings, revoked the petitioners’ hack licenses.
Adjudged that the determinations are confirmed and the proceeding is dismissed on the merits, with costs.
*716The petitioners’ argument that the New York City Taxi and Limousine Commission utilized improper procedures was not preserved for review, and we decline to review the issue in the exercise of our interest of justice jurisdiction (see, Matter of Grof v Goord, 278 AD2d 650; Matter of Garcia v Goord, 270 AD2d 540). Further, the penalty of revoking the petitioners’ licenses for testing positive for an illegal drug is not so disproportionate to the offense as to shock one’s sense of fairness (see, Matter of Gordon v Brown, 84 NY2d 574; Trotta v Ward, 77 NY2d 827). Krausman, J. P., McGinity, H. Miller and Smith, JJ., concur.